Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character #42 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: the term “characterized by” in the preamble should be deleted, since the terms “characterized by” and “comprising” are redundant.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0263549 A1) in view of Eidenbenz et al (US 2013/0167731 A1).
With respect to claim 1, Lee discloses of a strainer 118 with changeable volume, characterized by  (Para. 0022; Figures 1-13) comprising: a ring member 112 with a positioning portion 124 provided on a periphery of the ring member 112 for connection with a beverage container 102 (Para. 0022 and 0028; Figures 1-13); a connecting member 114 is connected with the ring member 112, wherein a plurality of outlets 116 is formed adjacent the ring member 112 (Para. 0022, 0028; Figures 1-2, 4 and 11); a first bucket member 126 including a first annular wall 136 connected with a bottom end of the connecting member 114 (Para. 0034-0035; Figures 3 and 5-7), wherein a first opening (i.e. infusion element 120 fits into the bottom opening of the actuator’s body sidewalls 126, 135; Figures 3, 5-7 and 9-10) and a first stopping portion 140 (i.e. end portions of the first coupling feature 140; Figure 9) are disposed at a bottom end (i.e. end adjacent to flange 148; Figures 3, 5-7 and 9-10) of the first annular wall 135 (Para. 0035-0037); and a second bucket member 120 including a second annular wall 128 connected with a bottom wall 130 (Para. 0042; Figures 3 and 5-11), a top end 132 of the second annular wall 128 having a second opening (Figure 8) communicated with the 
Lee teaches the invention as describe above but fails to explicitly teach of a connecting member with a plurality of bridge portions connected with the ring member, wherein a plurality of outlets is formed between the bridge portions and the ring member.
In the same field of endeavor of strainers, Eidenbenz et al teaches that it is known in the art to provide a strainer 200 with a connecting member 500 with a plurality of bridge portions 303 connected with the ring member 221 (Para. 0128-0130 and 139; Figures 1-9), wherein a plurality of outlets 222 is formed between the bridge portions 303 and the ring member 221 (Para. 0133; Figures 1-9). The advantage of modifying connecting member as taught by Lee in view of the connection member as taught by Eidenbenz et al is that doing so would provide an improved triggering element that reliably functions to control the vertical upward and downward motions along a vertical axis.  
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify the connecting member as 

With respect to claim 2, Lee, as applied by claim 1, discloses that the second bucket member 120 is provided inside the first bucket member 126, the first stopping portion 140 is an inner flange formed on the first opening (i.e. infusion element 120 fits into the bottom opening of the actuator’s body sidewalls 126, 135; Figures 3, 5-7 and 9-10) while the second stopping portion 142 is an outer flange formed on the second opening (Para. 0036-0040; Figures 3, 5-7 and 9-10).  

With respect to claim 3, Lee, as applied by claim 2, discloses of a top end of the first annular wall 135 detachably connects with the bottom end of the connecting member 114 by threads (Para. 0049; Figure 11).  

With respect to claim 4, Lee, as applied by claim 2,  discloses that the second annular wall 128 is 9provided with a slip proof portion 143 abutting against the first annular wall 136 (Para. 0040; Figures 3 and 5-10).  

With respect to claim 5, Lee, as applied by claim 2, discloses that the bottom wall 130 of the second bucket member 120 is provided with a plurality of bottom sieve holes (Para. 0033; Figures 3 and 5-10).  

With respect to claim 7, Lee discloses of a beverage container 102 having a strainer 118, characterized by (Para. 0024; Figure 11) comprising: a body 104 having a first opening end 110 with a coupling portion 144 (Para. 0048; Figures 3 and 5-11); and the strainer 118 including: a ring member 112 with a positioning portion 124 provided on a periphery of the ring member 112 for connection with the coupling portion 144 (Para. 0022, 0028 and 0048; Figures 1-13); a connecting member 114 is connected with the ring member 112, wherein a plurality of outlets 116 is formed adjacent the ring member 112 (Para. 0022, 0028; Figures 1-2, 4 and 11); a first bucket member 126 including a first annular wall 136 connected with a bottom end of the connecting member 114 (Para. 0034-0035; Figures 3 and 5-7), wherein a first opening (i.e. infusion element 120 fits into the bottom opening of the actuator’s body sidewalls 126, 135; Figures 3, 5-7 and 9-10) and a first stopping portion 140 (i.e. end portions of the first coupling feature 140; Figure 9) are disposed at a bottom end (i.e. end adjacent to flange 148; Figures 3, 5-7 and 9-10) of the first annular wall 135 (Para. 0035-0037); and a second bucket member 120 including a second annular wall 128 connected with a bottom wall 130 (Para. 0042; Figures 3 and 5-11), a top end 132 of the second annular wall 128 having a second opening (Figure 8) communicated with the first opening and a second stopping portion 142 (Para. 0039-0040; Figures 3 and 5-11), the second annular wall 128 having a plurality of side sieve holes (Para. 0033; Figures 3 and 5-11), wherein the second annular wall 129 is movably connected with the first annular wall 136 so that the second bucket member 120 is capable of moving upwardly or downwardly along the first bucket member 126 (Para. 0036-0037; Figures 3, 5-7 and 9-10), the second stopping portion 42 is blocked by the first stopping portion (i.e. the end of the groove 
Lee teaches the invention as describe above but fails to explicitly teach of a connecting member with a plurality of bridge portions connected with the ring member, wherein a plurality of outlets is formed between the bridge portions and the ring member.
In the same field of endeavor of strainers, Eidenbenz et al teaches that it is known in the art to provide a strainer 200 with a connecting member 500 with a plurality of bridge portions 303 connected with the ring member 221 (Para. 0128-0130 and 139; Figures 1-9), wherein a plurality of outlets 222 is formed between the bridge portions 303 and the ring member 221 (Para. 0133; Figures 1-9). The advantage of modifying connecting member as taught by Lee in view of the connection member as taught by Eidenbenz et al is that doing so would provide an improved triggering element that reliably functions to control the vertical upward and downward motions along a vertical axis.  
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify the connecting member as taught by Lee by incorporating the connecting member with bridge portions as taught by Eidenbenz et al, thereby providing an improved triggering element that reliably functions to control the vertical upward and downward motions along a vertical axis.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0263549 A1) in view of Eidenbenz et al (US 2013/0167731 A1) as applied to claim 2 above, and further in view of Cerroni (US 2010/0116143 A1).
With respect to claim 6, Lee in view Eidenbenz et al, as applied to claim 2, discloses of an interior and an exterior of the first bucket member 126 are not in communication with each other through the first annular wall 136 directly (Para. 0034-0035; Figures 3 and 5-7).  
Lee in view of Eidenbenz et al teaches the invention as describe above but fails to explicitly teach that the bottom end of the first annular wall is provided with a waterproof ring closely connected with the second annular wall.
In the same field of endeavor of strainers, Cerroni teaches that it is known in the art to provide the bottom end of the first annular wall 13 is provided with a waterproof ring closely connected with the second annular wall 10 (Para. 0020; Figures 1-6). The advantage of modifying bottom end of the first annular wall as taught by Lee in view of Eidenbenz, with the first annular wall as taught by Cerroni is that doing so would provide a water tight seal means between the outer and inner tubes fitted together.  
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify the bottom end of the first annular wall as taught by Lee in view of Eidenbenz by incorporating the addition of a sealing ring onto the bottom end of the first annular wall as taught by Cerroni, thereby providing a water tight seal means between the outer and inner tubes fitted together.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0263549 A1) in view of Eidenbenz et al (US 2013/0167731 A1) as applied to claim 7 above, and further in view of Guu (US 6,481,337 B1).
With respect to claim 8, Lee in view of Eidenbenz, as applied to claim 7, does not explicitly disclose of a second opening end with a detachable lid is disposed at an end of the body opposite to the first opening end.
In the same field of endeavor of strainers, Guu teaches that it is known in the art to provide a second opening end (Figure 2a) with a detachable lid 13 is disposed at an end of the body 10 opposite to the first opening end 15 (Col. 3, lines 1-15; Figures 1-4b).  The advantage of modifying bottom end of body of the beverage container as taught by Lee in view of Eidenbenz, with second opening end of the beverage container as taught by Guu is that doing so would provide the user improved container control between the two divisions of the interior of the container.  
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify the bottom end of the beverage container as taught by Lee in view of Eidenbenz by incorporating the the bottom end of the beverage container as taught by Guu, thereby providing the user improved container control between the two divisions of the interior of the container.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        January 1, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761